Exhibit 10.9




TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN

STOCK INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK (Contracted)




Team Member:            Participant Name
Personnel Number:            Employee ID
Award:
Quantity Granted Shares of Restricted Stock

Grant Date:                November 19, 2018
Vesting Schedule:    
Vesting Date
Percent of Award Vested
November 19, 2021
100%





 
























11-19-2018 RS3 CTRET
19RSKNO

--------------------------------------------------------------------------------

Exhibit 10.9




















This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (the “Award” as embodied
by this “Award Agreement”).
1.
Terms and Conditions. The Award of Restricted Stock (as set forth on the cover
page of this Award Agreement) is subject to all the terms and conditions of the
Tyson Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as such
plan or its successors may be amended and restated from time to time (the
“Plan”). Unless otherwise defined herein, all capitalized terms in this Award
Agreement shall have the meaning stated in the Plan. Please see the Plan
document for more information on these terms and conditions. A copy of the Plan
is available upon request.

2.
Definitions. For purposes of this Award Agreement, “Cause”, “Disability”, “Good
Reason”, and “Release” shall have the same meanings as set forth in your
Employment Agreement, and “Change in Control”, “Retirement”, “Termination of
Employment” and “Tyson” shall have the meanings set forth below:

(i)    “Change in Control” shall have the meaning ascribed to it in the Plan but
shall not include any event as a result of which one or more of the following
persons or entities possess or continues to possess, immediately after such
event, over fifty percent (50%) of the combined voting power of Tyson or, if
applicable, a successor entity: (a) Tyson Limited Partnership, or any successor
entity; (b) individuals related to the late Donald John Tyson by blood, marriage
or adoption, or the estate of any such individual (including Donald John
Tyson’s); or (c) any entity (including, but not limited to, a partnership,
corporation, trust or limited liability company) in which one or more of the
entities, individuals or estates described in clauses (a) and (b) hereof possess
over fifty percent (50%) of the combined voting power or beneficial interests of
such entity.
(ii)    “Retirement” shall mean your voluntary Termination of Employment from
Tyson on or after the later of the first anniversary of the Grant Date or the
date you attain age sixty-two (62).
(iii)    “Termination of Employment” shall have the meaning ascribed to it in
the Plan but, in the event of a Change in Control, any successor and its
affiliates shall replace Tyson and its affiliates in interpreting the meaning of
a Termination of Employment.
(iv)    “Tyson” means Tyson Foods, Inc. or any successor thereto.
3.
Vesting.

3.1.
Vesting Schedule and Forfeiture. The Award which becomes vested pursuant to the
Vesting Schedule shall be considered as fully earned by you, subject to the
further provisions of this Section 3. Notwithstanding



11-19-2018 RS3 CTRET    2
19RSKNO

--------------------------------------------------------------------------------

Exhibit 10.9


any other provision of this Award Agreement to the contrary, any Award will be
forfeited back to Tyson in the event of your Termination of Employment before
the Vesting Date, except as otherwise provided in Sections 3.2 through 3.4. The
events described in Sections 3.2 through 3.4 are referred to herein as “Vesting
Events.”
3.2.
Death, Disability or Retirement. In the event of your Termination of Employment
due to death, Disability or Retirement before the Vesting Date, you will be
fully vested in the Award.

3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event of
your Termination of Employment by Tyson for reasons other than for Cause or by
you for Good Reason, you will become vested in a pro rata portion of the Award
subject to your timely execution and non-revocation of a Release. The pro rata
portion of the Award shall be determined by multiplying the number of unvested
restricted shares by a fraction, the numerator of which is the total number of
days that you were employed by Tyson between the Grant Date and your Termination
of Employment and the denominator of which is the total number of days in the
three-year vesting period. Notwithstanding the foregoing, in the event of your
Termination of Employment by Tyson for reasons other than for Cause or by you
for Good Reason on or after the later of the first anniversary of the Grant Date
or the date you attain age 62, you will be fully vested in the Award subject to
your timely execution and non-revocation of a Release.

3.4.
Change in Control. Following a Change in Control that occurs before the Award
becomes vested, you will become fully vested in the Award upon the occurrence of
either of the following events, provided such event occurs no later than
twenty-four (24) months following the Change in Control (to the extent the Award
has not otherwise become fully vested prior to such event): (i) you experience a
Termination of Employment by Tyson without Cause or (ii) you resign from your
employment on account of Good Reason.

4.
Delivery of Shares. To the extent the Award becomes vested and earned, it will
be settled by the delivery to you of shares no longer subject to forfeiture
restrictions as soon as administratively practicable following the Vesting Date
or Vesting Event, as applicable, set forth in Section 3 as follows.

4.1.
Prior to a Change in Control. If the Award is settled prior to a Change in
Control, the Award will be settled in shares of Tyson Class A common stock.

4.2
On and After a Change in Control. If Tyson Foods, Inc. is the surviving entity,
the Award will be settled in shares of Tyson Class A common stock. If the Award
is settled on or after a Change in Control and Tyson Foods, Inc. is not the
surviving entity, the Award will be settled either (i) in the number and class
of shares of capital stock of the successor entity into which each outstanding
share of Tyson Class A common stock has been converted pursuant to such Change
in Control, unless the Committee determines in its sole discretion to settle the
Award in cash; or (ii) if shareholders of Tyson Foods, Inc. receive
consideration other than in shares of capital stock of the successor entity,
such other consideration received by shareholders of Tyson Foods, Inc. or in
cash, as the Committee may determine in its sole discretion.

5.
Withholding Taxes. By executing this Award Agreement and accepting the Award,
you acknowledge and agree that you are responsible for all applicable income and
other taxes, as well as any social insurance contributions and other deductions
or withholdings required by applicable law, from any Award, including federal,
FICA, state and local taxes applicable in your country of residence or
employment. Tyson shall withhold taxes by any manner acceptable or
administratively feasible under the terms of the Plan, but not to exceed the
maximum tax due for the applicable income you receive from the Award, consistent
with the laws of the applicable federal, state or local taxing authority.

6.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares issued pursuant to this Award and/or any amount received with
respect to any sale of any such shares, and you expressly agree that Tyson may
take such



11-19-2018 RS3 CTRET    3
19RSKNO

--------------------------------------------------------------------------------

Exhibit 10.9


actions as are necessary to effectuate the enforcement of such policy without
your further consent or action. To the extent that the terms of this Award and
any such policy conflict, then the terms of such policy shall prevail.
7.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

8.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

9.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the terms of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

10.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 4. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.

11.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

12.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

13.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
awards of any type in the future. Further, the Award set forth in this Award
Agreement constitutes a non-recurrent benefit and the terms of this Award
Agreement are applicable only to the Award granted pursuant to this Award
Agreement.

14.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.

15.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.



11-19-2018 RS3 CTRET    4
19RSKNO

--------------------------------------------------------------------------------

Exhibit 10.9


16.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

17.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



* * *


TYSON FOODS, INC.
By: . /s/ Mary Oleksiuk .
Title: EVP, Chief Human Resources Officer




11-19-2018 RS3 CTRET    5
19RSKNO